Citation Nr: 0948731	
Decision Date: 12/29/09    Archive Date: 01/13/10

DOCKET NO.  05-25 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to an increased rating for degenerative disc 
disease of the lumbar spine, currently evaluated as 20 
percent disabling.

2.  Entitlement to an increased (compensable) evaluation for 
residuals of right clavicular fracture.

3.  Entitlement to an increased (compensable) evaluation for 
residuals of right elbow laceration scar.

4.  Entitlement to an increased (compensable) evaluation for 
residuals of dog bite of the right hand.

5.  Entitlement to an increased (compensable) evaluation for 
epigastric hernia.

6.  Entitlement to an increased (compensable) evaluation for 
inguinal hernia.

7.  Entitlement to service connection for temporomandibular 
joint (TMJ) syndrome, to include the issue of whether new and 
material evidence has been presented to reopen the claim.

8.  Entitlement to service connection for right knee 
disability, to include the issue of whether new and material 
evidence has been presented to reopen the claim.

9.  Entitlement to service connection for left knee 
disability, to include the issue of whether new and material 
evidence has been presented to reopen the claim.

10.  Entitlement to service connection for residuals of right 
long finger fracture, to include the issue of whether new and 
material evidence has been presented to reopen the claim.

11.  Entitlement to service connection for chronic right foot 
disability, to include the issue of whether new and material 
evidence has been presented to reopen the claim.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran had active service from March 1982 to September 
2003.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO ) in 
Montgomery, Alabama.  The RO in the Manila, the Republic of 
the Philippines, currently holds jurisdiction over the 
claims.

The Board notes that it appears that the Veteran may be 
raising a claim of service connection for left inguinal 
hernia.  This issue is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  The Veteran's chronic orthopedic manifestations of 
service-connected lumbar spine intervertebral disc syndrome 
(IVDS) consists of limitation of motion which is not 30 
degrees or less even when considering functional impairment.

2.  The Veteran's chronic neurologic manifestations of 
service-connected lumbar spine IVDS consists of left lower 
extremity paresthesia absent significant sensory or motor 
deficits.

3.  The Veteran is not shown to have experienced 
incapacitating episodes of IVDS having a total duration of at 
least 4 weeks in any given 12-month period.

4.  The Veteran's residuals of right clavicular fracture 
results in subjective complaint of pain, stiffness and mild 
functional loss, but normal flexion and X-ray findings.

5.  The Veteran's right elbow laceration scar is not shown to 
be deep, unstable, painful on examination, to cover an area 
of 144 inches (929 sq. cm), or to result in compensable 
limitation of function of any part affected.

6.  The Veteran's residual scar of the right hand right hand 
is not shown to be deep, unstable, painful on examination, to 
cover an area of 144 inches (929 sq. cm), or to result in 
compensable limitation of function of any part affected.

7.  The Veteran's epigastric hernia has been successfully 
repaired with no evidence of recurrence or residual 
disability.

8.  The Veteran's right inguinal hernia has been successfully 
repaired with no evidence of recurrence or residual 
disability.

9.  An unappealed RO rating decision in September 2003 denied 
a claim of service connection for TMJ on the basis of no 
current disability.

10.  Evidence received since the RO's September 2003 rating 
decision is new and material, as it includes previously 
unconsidered lay evidence of the persistent TMJ symptoms 
since being first diagnosed and treated for TMJ in service.

11.  The Veteran has TMJ which was first manifested in 
service.

12.  An unappealed RO rating decision in September 2003 
denied claims of service connection for right and left knee 
disabilities on the basis of no current disability.

13.  Evidence received since the RO's September 2003 rating 
decision is new and material, as it includes previously 
unconsidered lay report of persistent right and left knee 
symptoms since service.

14.  The competent evidence, overall, does not show that the 
Veteran has current disability of the right or left knee.

15.  An unappealed RO rating decision in September 2003 
denied a claim of service connection for residuals of 
fracture of the right long finger on the basis of no current 
disability.

16.  Evidence received since the RO's September 2003 rating 
decision is new and material, as it includes previously 
unconsidered lay report of persistent right longer symptoms 
since service.

17.  The competent evidence, overall, does not show that the 
Veteran has current disability of the right long finger.

18.  An unappealed RO rating decision in September 2003 
denied a claim of service connection for right foot 
disability on the basis of no current disability.

19.  Evidence received since the RO's September 2003 rating 
decision is new and material, as it includes previously 
unconsidered lay report of persistent right foot symptoms 
since service.

20.  The competent evidence, overall, does not show that the 
Veteran has current disability of the right foot.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent rating for the chronic 
orthopedic manifestations of lumbar spine IVDS have not been 
met, although the criteria for a separate 10 percent 
evaluation for the chronic neurologic manifestation of left 
extremity paresthesia has been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 3.321(b), 4.1-4.14, 4.25, 
4.26, 4.40, 4.45, 4.71a, 4.124a, Diagnostic Codes (DCs) 5237, 
5243, 8520 (2009).

2.  The criteria for a compensable rating for residuals of 
right clavicular fracture have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40, 
4.45, 4.71a, DCs 5003, 5200-03 (2009).

3.  The criteria for a compensable rating for residuals of 
right elbow laceration scar have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40, 
4.45, 4,71a, 4.118, DCs 7801-05 (2009).

4.  The criteria for a compensable rating for residuals of 
dog bite of the right hand have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40, 
4.45, 4.71a, 4.118, DCs 5003, 5224, 5228, 7801-05 (2009).

5.  The criteria for a compensable rating for epigastric 
hernia have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.114, DC 7339 (2009).

6.  The criteria for a compensable rating for right inguinal 
hernia have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.114, DC 7338 (2009).

7.  The September 2003 RO rating decision that denied a claim 
of entitlement to service connection for TMJ is final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 
(2009).

8.  New and material evidence has been received since the 
September 2003 RO rating decision that denied entitlement to 
service connection for TMJ and that claim is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).

9.  Service connection for TMJ is warranted.  38 U.S.C.A. 
§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2009).

10.  The September 2003 RO rating decision that denied a 
claim of entitlement to service connection for right and left 
knee disabilities is final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. § 20.1103 (2009).

11.  New and material evidence has been received since the 
September 2003 RO rating decision that denied entitlement to 
service connection for right and left knee disabilities and 
those claims are reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2009).

12.  Service connection for right and left knee disabilities 
is not warranted.  38 U.S.C.A. § 1110, 1112, 1131, 1137, 
5107(b) (West 2002); 38 C.F.R. § 3.303 (2009).

13.  The September 2003 RO rating decision that denied a 
claim of entitlement to service connection for residuals of 
fracture of the right long finger is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2009).

14.  New and material evidence has been received since the 
September 2003 RO rating decision that denied entitlement to 
service connection for residuals of fracture of the right 
long finger and the claim is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2009).

15.  Service connection for residuals of fracture of the 
right long finger is not warranted.  38 U.S.C.A. § 1110, 
1112, 1131, 1137, 5107(b) (West 2002); 38 C.F.R. § 3.303 
(2009).

16.  The September 2003 RO rating decision that denied a 
claim of entitlement to service connection for right foot 
disability is final.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. § 20.1103 (2009).

14.  New and material evidence has been received since the 
September 2003 RO rating decision that denied entitlement to 
service connection for right foot disability and the claim is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2009).

15.  Service connection for right foot disability is not 
warranted.  38 U.S.C.A. § 1110, 1112, 1131, 1137, 5107(b) 
(West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

A pre-adjudicatory RO letter in March 2004 advised the 
Veteran of the types of evidence and/or information deemed 
necessary to substantiate his increased rating and service 
connection claims and the relative evidentiary duties between 
himself and VA in developing the claims.  The Veteran was 
specifically advised to submit evidence showing that his 
service-connected disabilities had increased in severity 
which may include a statement from his doctor containing the 
physical and clinical findings, the results of any laboratory 
tests or x-rays, and the dates of examinations and tests.  
The Veteran could also submit a statement from other 
individuals describing from their knowledge and personal 
observations in what manner his disability had become worse.

Furthermore, this letter advised the Veteran of prior final 
denials of the service connection claims and that he needed 
to provide previously unconsidered material evidence in order 
to reopen the claim.  As the claims have been reopened, there 
is no prejudice with regard to any technical non-compliance 
of providing the Veteran notice of the reason for the prior 
final denial.  See generally Kent v. Nicholson, 20 Vet. App. 
1 (2006).

On this record, the Board finds that the VCAA timing and 
content notice requirements have been substantially 
satisfied.  See 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159.  See 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Vazquez-
Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The Board notes that the Veteran was not provided pre-
adjudicatory notice of the criteria for establishing 
disability ratings and effective dates of awards.  An October 
2008 RO letter satisfied these content notice requirements, 
and any timing prejudice was cured with readjudication of the 
claims in the April 2009 supplemental statement of the case.  
Mayfield, 444 F.3d 1328 (Fed. Cir. 2006).

VA has a duty to assist the Veteran in the development of the 
claims.  This duty includes assisting the Veteran in the 
procurement of STRs and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the Veteran's 
STRs.  The Veteran has not identified any VA or Social 
Security Records.  There are no outstanding requests to 
obtain any private medical records for which the Veteran has 
both identified and authorized VA to obtain on his behalf.

The Veteran was afforded VA examination in April 2004.  He 
subsequently alleged inadequacy with that examination report, 
and increased severity of his service-connected lumbar spine 
disability.  Since that time, the Veteran has moved on 
multiple occasions without informing VA of his new mailing 
addresses.  See Hyson v. Brown, 5 Vet. App. 262 (1993) (a 
claimant has the burden of apprising VA of his/her 
whereabouts).  After making extensive requests to locate the 
Veteran, the RO made attempts to reexamine the Veteran in 
July 2005, January 2009 and June 2009.  However, the Veteran 
failed to report.  The last examination notice was sent to 
the last known address of record, as reported by the Veteran 
himself.

The Court has held that a claimant cannot wait passively for 
VA assistance in circumstances where the claimant may or 
should have information in obtaining the putative evidence.   
Dusek v. Derwinski, 2 Vet. App. 519, 522 (1992) (quoting Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  As noted by the 
Court, a claimant's failure to submit to VA medical 
examination, without good cause, subjects such a claimant to 
"the risk of an adverse adjudication based on an incomplete 
and underdeveloped record."  Kowalski v. Nicholson, 19 Vet. 
App. 171, 180-81 (2005).

As noted above, the Board finds that the April 2004 VA C&P 
examination report does not adequately address all aspects of 
the claims being presented by the Veteran.  For example, the 
VA C&P examiner did not fully describe the extent of the 
Veteran's functional impairment caused by service-connected 
disability as contemplated in Deluca, did not fully describe 
all characteristics of the scar disabilities, and left 
unexplained whether the Veteran's lay report of functional 
impairment involving the knees, right long finger and right 
foot was sufficient to diagnose current disabilities.  The 
examiner also did not have benefit of review of the claims 
folder, which may have been of some assistance in arriving at 
current diagnoses.

The Board finds that the Veteran's failure to report for VA 
examination is not supported by good cause, however, and that 
any further attempts to examine him are not warranted 
pursuant to 38 C.F.R. § 3.655.  The Board has considered 
whether a claims folder review only could help decide the 
case, but finds that actual physical examination is necessary 
given the normal clinical findings on VA examination in April 
2004.  As such, the Board must decide this case based upon a 
record which is not fully developed, and the lack of 
underdevelopment is caused by the Veteran's failure to 
cooperate with VA examination.  

The Board must stress that the Veteran holds a "general 
evidentiary burden" to establish all elements of a claim, 
and that he or she must at least provide an approximate 
balance of positive and negative evidence in support of a 
claim before consideration of the benefit of the doubt rule.  
Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).  In 
the absence of further cooperation by the Veteran, VA cannot 
undertake any additional developmental matters to assist the 
Veteran in substantiating these claims.

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Increased Rating Criteria

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, separate ratings may also be assigned for separate 
periods of time based on the facts found.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).  The relevant temporal focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Id.  See generally 38 U.S.C.A. 
§ 5110(b)(2).

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. 
§ 4.45.

Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition is not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

The words "slight," "moderate" and "severe" as used in 
the various DC's are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence for 
"equitable and just decisions."  38 C.F.R. § 4.6.

The Veteran filed all of his increased rating claims in March 
2004.  Consequently, the Board may only consider the 
thoracolumbar spine claim in light of the criteria for 
evaluating diseases and injuries of the spine that were 
revised on September 26, 2003.  See 68 Fed. Reg. 51454-51458 
(Aug. 27, 2003); VAOPGCPREC 3-00; 38 U.S.C.A. § 5110(g).

The Board considers several diagnostic codes in evaluating 
the Veteran's thoracolumbar spine disability.  DC 5235 
(vertebral fracture or dislocation), DC 5236 (sacroiliac 
injury and weakness), DC 5237 (lumbosacral or cervical 
strain), DC 5238 (spinal stenosis), DC 5239 
(spondylolisthesis or segmental instability), DC 5240 
(ankylosing spondylitis), DC 5241 (spinal fusion), DC 5242 
(degenerative arthritis of the spine) (see also, DC 5003), 
and DC 5243 (IVDS) are evaluated under the General Rating 
Formula for Diseases and Injuries of the Spine.  38 C.F.R. 
§ 4.71a.

The General Rating Formula for Diseases and Injuries of the 
Spine provides for assignment of a 20 percent rating where 
forward flexion of the thoracolumbar spine is greater than 30 
degrees but not greater than 60 degrees; or the combined 
range of motion of the thoracolumbar spine is not greater 
than 120 degrees; or muscle spasm or guarding is severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40 percent rating requires forward flexion of 
the thoracolumbar spine of 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
rating requires unfavorable ankylosis of the entire 
thoracolumbar spine.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion is zero to 30 
degrees, and left and right lateral rotation is zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.  Id. 
at Note (2).  See also 38 C.F.R. § 4.71a, Plate V.

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  Id. at Note (5).

IVDS (preoperatively or postoperatively) will be evaluated 
under the General Rating Formula for Diseases and Injuries of 
the Spine or under the Formula for Rating IVDS Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 
38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, DC 5243.  According to 
the Formula for Rating IVDS Based on Incapacitating Episodes, 
the currently assigned 20 percent rating contemplates 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  A 40 
percent rating requires evidence of incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months.

For purposes of evaluations under DC 5243, an incapacitating 
episode is a period of acute signs and symptoms due to IVDS 
that requires bed rest prescribed by a physician and 
treatment by a physician.  Id. at Note 1.

The assignment of a particular DC is "completely dependent 
on the facts of a particular case" and involves 
consideration of such factors as an individual's relevant 
medical history, the current diagnosis, and demonstrated 
symptomatology.  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  
In rating disability involving injury to the peripheral 
nerves and their residuals, attention is to be given to the 
site and character of injury, the relative impairment in 
motor function, trophic changes, or sensory disturbances.  
38 C.F.R. § 4.120.

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete paralysis.  38 C.F.R. § 4.123.  
The maximum rating which may be assigned for neuritis not 
characterized by organic changes as noted above will be that 
for moderate, or with sciatic nerve involvement, for 
moderately severe, incomplete paralysis.  Id.  Neuralgia, 
cranial or peripheral, characterized usually by a dull and 
intermittent pain, of typical distribution so as to identify 
the nerve, is to be rated on the same scale, with a maximum 
equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124.

In rating diseases of the peripheral nerves, the term 
"incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
38 C.F.R. § 4.124a.  When the involvement is wholly sensory, 
the rating should be for the mild, or at most, the moderate 
degree.  Id.  The ratings for peripheral nerves are for 
unilateral involvement; when bilateral, they are combined 
with application of the bilateral factor.  Id.

DC 8520 provides the rating criteria for paralysis of the 
sciatic nerve, and therefore neuritis and neuralgia of that 
nerve.  38 C.F.R. § 4.124a, DC 8520.  Complete paralysis of 
the sciatic nerve, which is rated as 80 percent disabling, 
contemplates foot dangling and dropping, no active movement 
possible of muscles below the knee, and flexion of the knee 
weakened or (very rarely) lost.  Id.  Disability ratings of 
10 percent, 20 percent and 40 percent are assignable for 
incomplete paralysis which is mild, moderate or moderately 
severe in degree, respectively.  Id.  A 60 percent rating is 
warranted for severe incomplete paralysis with marked 
muscular atrophy.  Id.  DC 8620 refers to neuritis of the 
sciatic nerve while DC 8720 refers to neuralgia of the 
sciatic nerve. 

Included within 38 C.F.R. § 4.71a are multiple DC's that 
evaluate impairment resulting from service-connected shoulder 
and arm disorders, including DC 5200 (scapulohumeral 
articulation, ankylosis), DC 5201 (arm, limitation of motion 
of), DC 5202 (humerus, other impairment of), and DC 5203 
(clavicle or scapula, impairment of).

The Veteran, who is right-handed, is service-connected for 
residuals of right clavicular fracture.  Under DC 5203, a 10 
percent rating is warranted for impairment of the clavicle or 
scapula due to malunion, or non-union without loose movement.  

Under VA Schedule, a 20 percent rating is warranted for arm 
motion limited at shoulder level (DC 5201), impairment of the 
humerus with recurrent dislocation at the scapulohumeral 
joint with infrequent episodes and guarding of movement only 
at shoulder level, or malunion with moderate deformity (DC 
5202), or impairment of the clavicle or scapula by non-union 
with loose movement, or dislocation.  

A higher 30 percent rating is warranted for favorable 
ankylosis of the scapulohumeral articulation, abduction to 60 
degrees, can reach mouth and head (DC 5200) and limitation of 
arm motion to 25 degrees from side (DC 5201), impairment of 
the humerus with recurrent dislocation at the scapulohumeral 
joint with frequent episodes and guarding of all arm 
movements, or malunion with marked deformity (DC 5202).

Under DC 5003, degenerative arthritis established by X-ray 
findings is rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint or 
joints involved.  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined and 
not added, under DC 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, DC 5003.

For VA purposes, full range of motion of the shoulder is 0 to 
180 degrees of abduction and forward elevation (flexion) and 
0 to 90 degrees of internal and external rotation.  38 C.F.R. 
§ 4.71, Plate I.

The severity of scar disability is ascertained, for VA rating 
purposes, by application of the criteria set forth at 
38 C.F.R. § 4.118.  In general, separate ratings for scar 
disabilities may be assigned based upon appearance, healing, 
and/or impairment of function of the part affected.  Esteban 
v. Brown, 6 Vet. App. 259, 262 (1994) (holding that separate 
disability ratings may be assigned for distinct disabilities 
resulting from the same injury so long as the symptomatology 
for one condition is not "duplicative of or overlapping with 
the symptomatology" of the other condition.)

This claim was filed in March 2004 and may only be evaluated 
according to the criteria for evaluating skin diseases in 
effect since August 30, 2002.  See 67 Fed. Reg. 49590-49599 
(July 31, 2002).  See also VAOPGCPREC 3-00; 38 U.S.C.A. 
§ 5110(g).  
 
During the pendency of this appeal, VA issued a clarifying 
final rule for evaluating scar disabilities at 73 Fed. Reg. 
54708 (Sept. 23, 2008).  However, these amendments only apply 
to applications received by VA on or after October 23, 2008, 
or if the Veteran expressly requests consideration under the 
new criteria, which he has not done here.  Therefore, the 
Board has no authority to consider these revisions in 
deciding this claim.  VAOPGCPREC 3-00; 38 U.S.C.A. § 5110(g).

The Veteran's scar residuals involve the right elbow and 
right hand.  Therefore, the criteria of DC 7800 do not apply 
as it evaluates scar disabilities manifested in the region of 
the head, face, or neck.

Under DC 7801, a 10 percent rating is warranted for scars, 
other than the head, face, or neck, that are deep or cause 
limited motion in an area or areas exceeding 6 square inches 
(39 sq. cm.).  A deep scar, according to Note 2, is one 
associated with underlying soft tissue damage.  Under Note 1, 
scars in widely separated areas, as on 2 or more extremities 
or on anterior and posterior surfaces of extremities or the 
trunk, will be separately rated and combined in accordance 
with 38 C.F.R. § 4.25.

Under DC 7802, a 10 percent rating is warranted for scars 
that are superficial, do not cause limited motion, and cover 
area of 144 inches (929 sq. cm).  A superficial scar, as 
defined in Note 2, is one not associated with underlying soft 
tissue damage.  Again, scars in widely separated areas, as on 
2 or more extremities or on anterior and posterior surfaces 
of extremities or the trunk, will be separately rated and 
combined in accordance with 38 C.F.R. § 4.25.  See Note 1 to 
38 C.F.R. § 4.118, DC 7802.

Under DC 7803, a 10 percent rating is warranted for a scar 
that is superficial and unstable.  An unstable scar is 
defined at Note 1 as one where, for any reason, there is 
frequent loss of covering over the scar.  A superficial scar 
is defined in Note (2) as one not associated with underlying 
soft tissue damage.

Under DC 7804, a 10 percent rating is warranted for 
superficial scars that are painful on examination.  A 
superficial scar is again defined in Note (1) as one not 
associated with underlying soft tissue damage.

Under DC 7805, a scar may also be rated based upon limitation 
of function of the part affected.

Under DC 5206, a noncompensable rating is warranted for 
flexion of the major forearm limited to 110 degrees.  A 10 
percent rating is warranted for flexion of the major forearm 
limited to 100 degrees.

Under the limitation of extension of the forearm provisions 
of DC 5207, a 10 percent rating is warranted for extension of 
the major forearm limited to 45 degrees and for extension of 
the major forearm limited to 60 degrees.

In addition to the foregoing, a 20 percent rating is 
warranted where flexion of the forearm is limited to 100 
degrees and extension is limited to 45 degrees.  38 C.F.R. 
§ 4.71a, DC 5208.

For VA purposes, full range of motion of the forearm is 0 to 
80 degrees of pronation, 0 to 85 degrees of supination, and 0 
to 145 degrees of flexion.  38 C.F.R. § 4.71, Plate I.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

DC 5224, for ankylosis of the thumb, provides for a 10 
percent rating evaluation for favorable ankylosis and a 20 
percent rating evaluation for unfavorable ankylosis. DC 5228 
applies to limitation of motion of the thumb and assigns a 10 
percent rating evaluation for a gap of one to 2 inches (2.5 
to 5.1 cm) between the thumb pad and the fingers with the 
thumb attempting to oppose the fingers.  There is no 
differentiation between the ratings assigned for the major 
and minor hands under these codes.

Normal range of motion in the wrist is 70 degrees of 
dorsiflexion (extension), 80 degrees of palmar flexion, 80 
degrees of forearm supination, and 85 degrees of forearm 
supination.  See 38 C.F.R. § 4.71a, Plate I.

The Veteran is service-connected for an epigastric hernia, 
status post repair.  DC 7339, which provides that a 
noncompensable percent rating is contemplated for a 
postoperative ventral hernia that is healed with no 
disability and no belt indicated.  A 20 percent rating is 
warranted for a small, postoperative ventral hernia that is 
not well supported by a belt under ordinary conditions, or a 
healed ventral hernia or post- operative wounds with 
weakening of abdominal wall and indication for a supporting 
belt.

The Veteran is also service-connected for right inguinal 
hernia, status post repair.  DC 7338 provides ratings for 
inguinal hernia.  Small inguinal hernia, reducible, or 
without true hernia protrusion, is rated noncompensably 
disabling.  Inguinal hernia that is not operated, but is 
remediable, is also rated noncompensably disabling.  
Postoperative recurrent inguinal hernia, readily reducible, 
well supported by truss or belt, is rated 10 percent 
disabling.  Small inguinal hernia, postoperative recurrent, 
or unoperated irremediable, not well supported by truss, or 
not readily reducible, is rated 30 percent disabling.  Large 
inguinal hernia, postoperative recurrent, not well supported 
under ordinary conditions and not readily reducible, when 
considered inoperable, is rated 60 percent disabling.  A Note 
to DC 7338 provides that 10 percent is to be added for 
bilateral involvement, provided the second hernia is 
compensable.  This means that the more severely disabling 
hernia is to be rated, and 10 percent, only, added for the 
second hernia, if the second hernia is of compensable degree.  
38 C.F.R. § 4.114.

Service Connection Criteria

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  A disorder may be service-connected if the evidence 
of record reveals that the Veteran currently has a disorder 
that was chronic in service or, if not chronic, that was seen 
in service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  

Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, such as arthritis, may be presumed 
to have been incurred in service if manifest to a compensable 
degree within one year from discharge from service, provided 
further that the rebuttable presumption provisions of 
38 C.F.R. § 3.307 are also satisfied.  38 U.S.C.A. §§ 1112, 
1113, 1137; 38 C.F.R. § 3.309(a).

In McClain v. Nicholson, 21 Vet. App. 319 (2007), the Court 
held that the requirement that a claimant have a current 
disability before being granted service connection is 
satisfied when a claimant has a disability at the time a 
claim for VA disability compensation is filed or during the 
pendency of that claim, even though the disability may have 
resolved by the time VA adjudicates the claim.

The Board further notes that Congress specifically has 
limited entitlement to service-connected benefits to cases 
where there is a current disability.  In the absence of proof 
of a present disability, there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In 
addition, the Board notes that pain alone does not in and of 
itself constitute a disability for which service connection 
may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 
282, 285 (1999).

New and Material Evidence Criteria

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  
However, 38 U.S.C.A. § 5108 provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.  Hence, 
before reaching the issue of whether service connection is 
warranted, the Board must first determine whether the claim 
may be reopened.  See Elkins v. West, 12 Vet. App. 209, 218-
19 (1999) (en banc); see also 38 U.S.C.A. § 5108; Hodge v. 
West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).

New and material evidence means evidence not previously 
submitted to agency decision makers which is neither 
cumulative nor redundant, and which by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim.  
Evans v. Brown, 9 Vet. App. 273 (1996).  Rather, the reasons 
for the final disallowance must be considered in determining 
whether the newly submitted evidence is material.  Id.  Such 
evidence must tend to prove the merits of the claim as to 
each essential element that was a reason for that last final 
disallowance of the claim.  Id.

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status generally do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992). 

However, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (e.g., a broken 
leg), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
has emphasized that when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of the presence or absence of the claimed 
symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007).

Regulations provide that when entitlement or continued 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination or re-examination, and a 
claimant, without good cause (i.e., the illness or 
hospitalization of the claimant and death of an immediate 
family member), fails to report for such examination or re-
examination, action shall be taken in accordance with 
paragraphs (b) or (c) of 38 C.F.R. § 3.655, as appropriate.  
38 C.F.R. § 3.655(a).  When a claimant fails to report of 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based upon the 
evidence of record.  38 C.F.R. § 3.655(b).  When the missed 
examination is scheduled in conjunction with a claim for 
increase or reopened claim, the claim shall be denied.  Id.

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).

For Veterans who engaged in combat, VA accepts as sufficient 
proof lay statements of the occurrence of combat-related 
trauma if consistent with the circumstances, conditions, 
and/or hardships of service, notwithstanding the fact that 
there is no official of such incurrence and, to that end, 
reasonable doubt is to be resolved in the Veteran's favor.  
38 U.S.C.A. § 1154(b).  These provisions serve to reduce the 
evidentiary burden for combat Veterans with respect to the 
submission of evidence of incurrence or aggravation of an 
injury or disease in service, but do not obviate the ultimate 
burden of establishing a nexus between such incurrence or 
aggravation to a current disability.  Clyburn v. West, 12 
Vet. App. 296, 303 (1999); Wade v. West, 11 Vet. App. 302, 
305 (1998); Arms v. West, 12 Vet. App. 188, 194 (1999).

Factual Background and Analysis

Increased Rating Claims

Degenerative disc disease of the lumbar spine

Applying the above criteria to the facts of this case, the 
Board finds that the Veteran's service-connected IVDS of the 
lumbar spine does not meets the criteria for rating greater 
than 20 percent for the chronic orthopedic manifestations of 
IVDS, or based upon incapacitating episodes of IVDS, for any 
time during the appeal period.  However, the Board does find 
that a separate 10 percent rating is warranted for the IVDS 
chronic neurologic manifestation of left lower extremity 
paresthesia.

On this record, the Board finds that the lay and medical 
evidence establishes that 1) the Veteran's chronic orthopedic 
manifestations of service-connected lumbar spine IVDS 
consists of limitation of motion which is not 30 degrees or 
less even when considering functional impairment; 2) that the 
chronic neurologic manifestations of service-connected lumbar 
spine IVDS consists of left lower extremity paresthesia 
absent significant sensory or motor deficits; and 3) that the 
Veteran is not shown to have experienced incapacitating 
episodes IVDS having a total duration of at least 4 weeks in 
any given 12-month period.

The Veteran's service treatment records reflect a history of 
multiple injuries and surgeries of the thoracolumbar spine, 
to include left lumbar 4-5 hemilaminotomy and fragmentectomy 
in 1995, and L5-S1 discectomies in 1998 and 1999.  He 
reinjured his back in May 2002 resulting in low back pain 
with radiation down the postero-lateral aspect of the left 
leg to the lateral malleolus and persistent tingling/numbness 
in his left calf.  A magnetic resonance imaging (MRI) scan in 
July 2003 demonstrated mild disc bulging at L4-5 and L5-S1 
with mild inferior foraminal stenosis on the left at L5-S1 in 
conjunction with degenerative facet changes; deformity of the 
left L5 lamina; mild epidural fibrosis on the left at L5-S1 
that partially surrounded the left S1 nerve root; moderate 
disc degeneration and disc space narrowing at L4-5 and L5-S1; 
mild disc degeneration at the other levels; and transitional 
vertebral body at S1.  The Veteran was taken off of jump 
status due to his back disability.

Overall, the STRs show that the Veteran has a past history of 
3 surgical procedures performed on the lumbar spine with 
resultant low back pain with radiation down the postero-
lateral aspect of the left leg to the lateral malleolus and 
persistent tingling/numbness in his left calf.

On VA Compensation and Pension (C&P) examination in April 
2004, the Veteran reported working in a sedentary occupation 
which did not require lifting.  He described three episodes 
of severe back pain over the last year which required him to 
stay home with bedrest for 2-5 days.  His only medication was 
over-the-counter Motrin.  He did not have a back brace or 
receive physical therapy.  Examination showed the spine to be 
nontender to percussion.  The Veteran leaned to the left when 
sitting.  Flexion was limited to 45 degrees, at which point 
there was sharp pain.  The Veteran could laterally flex 20 
degrees to the right and left, but with sharp pain.  He could 
rotate 35 degrees to the right with no pain, and 35 degrees 
to the left with mild pain.  Gait was normal.  Neurologic 
examination was grossly intact with normal reflexes.  The 
Veteran reported tingling in his left leg, but there was no 
motor or sensory deficit.  X-ray examination of the lumbar 
spine was normal.  The examiner diagnosed chronic lumbar 
strain with mild paresthesias in the left leg, and lumbar 
disc disease with a major functional impact of chronic strain 
and pain.  The examiner indicated that the Veteran's 
functional loss was additionally limited by pain with 
repetitive bending.

Overall, the April 2004 VA C&P examination report provides 
strong evidence against this claim, showing limitation of 
lumbar spine motion which is not 30 degrees or less.

In a statement received in May 2004, the Veteran described 
daily low back pain which generally manifested itself in 3 
separate levels of pain.  The lowest level of pain, which was 
constantly 3-4/10 in severity, was present 50 percent of the 
time.  This pain was slightly decreased with use of Motrin, 
but his pain, numbness and limited motion remained.  As 
Motrin irritated his stomach, there were times when the 
Veteran went without medication.  The Veteran described a 
lifting limitation to approximately 15 pounds and being 
forced to hire to help with work around the house.

The Veteran described his next level of higher pain, which 
was 6/10 in severity, as being present 45 percent of the 
time.  These symptoms were precipitated by activities such as 
tripping, unexpectedly coughing or sneezing, performing too 
much yard work, prolonged standing, lifting a heavy object, 
or having sexual relations.  During this level of pain, the 
Veteran described himself as being unable to bend, tie his 
shoes, or lift more than 5 pounds due to constant shooting 
pain and back spasms.  This level of pain interfered with his 
work concentration.

The Veteran described his highest level pain, which was 8-
9/10 in severity, as being present 5 percent of the time.  At 
these times, he was unable to get out of bed.  The Veteran 
noted that this level of severity had occurred several times 
over the last year, and resulted in lost work pay.  The 
Veteran noted that he stopped visiting doctors, but that 
these doctors continued to prescribe rest, ice and exercises 
to strengthen his mid-section.

In a statement received in January 2005, the Veteran reported 
that his April 2004 VA C&P examination had been conducted on 
one of his better back days, and that his overall condition 
had worsened.  He reported that, even on good days, his 
entire life was being significantly hindered by his back 
disability.  For example, he reported an inability to have 
sexual relations or pick up his 3-year old daughter.  He 
described shooting pain, numbness and limitation of motion on 
a daily basis.  At least 2-4 days per month, the Veteran 
described an inability to bend at all.  He described moderate 
or greater pain every day with 10 percent of time being 
bedridden and unable to function.  The Veteran further argued 
that his 20 percent rating did not adequately compensate him 
for loss of pay with sick leave and his loss of earning 
potential.

Unfortunately, the Veteran failed to report for VA 
examination in June 2009, preventing VA from evaluating his 
complaints of increased severity of symptoms and/or the 
alleged inadequacy of the April 2004 VA C&P examination.  As 
addressed more fully in the Duty to Assist section of this 
decision, the Board finds that further attempts to examine 
the Veteran is not warranted.  As the Veteran did report for 
VA C&P examination in April 2004, the Board will not 
administratively deny this claim but rather review the claim 
on the basis of the evidence of record.  See 38 C.F.R. 
§ 3.655(b).

With regard to the orthopedic manifestations of lumbar spine 
IVDS, the April 2004 VA C&P examination measured the 
Veteran's thoracolumbar spine motion as 45 degrees of 
flexion, 20 degrees of lateral flexion bilaterally, and 35 
degrees of rotation bilaterally.  There are no other records 
during the appeal period which specifically measures lumbar 
spine motion.  Clearly, the Veteran does not manifest 
ankylosis.  Thus, the objective medical evidence is against 
consideration of a higher rating based upon limitation of 
motion of the thoracolumbar spine.

The Veteran has alleged more severe lumbar spine motion loss, 
particularly with exacerbations of disability.  The Board has 
considered the Veteran's report, but finds that his 
thoracolumbar spine disability does not warrant an evaluation 
greater than 20 percent event when considering his functional 
loss due to pain, weakness, fatigability, or incoordination.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. 
App. at 204-08.  In this case, the Veteran describes low back 
pain of three distinct levels of severity, the constant lower 
level pain of 3-4/10 severity being present 50 percent of the 
time, the next higher level 6/10 pain being present 
approximately 40 to 45 percent of the time, and the highest 
level of incapacitating pain being present between 5 to 10 
percent of the time.  For approximately 50 percent of the 
time, the Veteran describes himself as being unable to bend 
or tie his shoes.

Per the Veteran's descriptions, the Veteran's 45 degree 
forward motion shown on VA C&P examination in 2004 would be 
present approximately 50 percent of the time.  At that 
examination, the Veteran's was functionally impaired from any 
greater motion due to severe pain.  The examiner acknowledged 
that the Veteran would experience additional functional 
limitations during exacerbations and use, but did not specify 
the additional extent of motion loss.

For an approximate 40 to 45 percent of time, the Veteran 
alleges an inability to bend and tie his shoes.  The Board 
notes that VA regulations provide that accurate measurement 
of joint excursion "should be insisted on" and that "use 
of a goniometer in the measurement of limitation of motion is 
indispensable in examination conducted within the Department 
of Veterans Affairs."  See 38 C.F.R. § 4.46.

In this case, the Veteran describes a level of motion loss 
which is not reflected in his STRs, the April 2004 VA C&P 
examination report, or any postservice medical record.  The 
Veteran provides a lack of specificity regarding actual loss 
of motion expressed in degrees, generally approximates the 
nature and duration of his symptoms, and has failed to 
cooperate in undergoing additional VA C&P examination as 
requested by the RO.  

Even with consideration of the provisions of 38 C.F.R. 
§§ 4.40 and 4.45, the Board finds that the Veteran has not 
met his burden of submitting at least an approximate balance 
of positive and negative evidence in this case to support a 
finding that the Veteran's lumbar spine motion results in 
forward flexion of 30 degrees or less.  Thus, the Board finds 
that a rating greater than 20 percent is not warranted for 
the chronic orthopedic manifestations of lumbar spine IVDS.

With respect to the chronic neurologic manifestations of the 
Veteran's service-connected lumbar spine IVDS, the Veteran 
reports subjective symptoms of pain, numbness and tingling 
sensation into the left lower extremity which were clinically 
correlated to MRI findings in 2003.  These symptoms clearly 
have a disabling aspect as described by the Veteran.  The 
Board finds that the lay and medical evidence supports 
awarding the minimum 10 percent rating for left lower 
extremity paresthesia which is wholly sensory in degree.

The Board finds that the criteria for a rating greater than 
10 percent for the left lower extremity paresthesia have not 
been met.  The Veteran's April 2004 VA C&P examination 
demonstrated no significant sensory or motor deficit of the 
left lower extremity.  There is also no lay or medical 
evidence of organic changes present in the left lower 
extremity such as muscular atrophy or trophic changes.  As 
such, the Board finds that such symptoms do not meet, or more 
nearly approximate, the criteria for incomplete paralysis of 
the sciatic nerve which is moderately disabling in degree.  
As such, the Board finds that a separate 10 percent rating 
for the chronic neurologic manifestation of left lower 
extremity neuropathy due to IVDS has been met for the entire 
appeal period.  

The Veteran does not allege, and the record does not suggest, 
any additional chronic neurologic manifestations of lumbar 
spine IVDS.  Accordingly, the Board finds that the 
preponderance of the evidence weighs against more than a 
separate 10 percent rating for the chronic neurologic 
manifestation of left lower extremity radiculopathy due to 
IVDS for any time during the appeal period.

The Board finds that the Veteran will be rated as 20 percent 
for the chronic lumbar spine orthopedic disability of motion 
loss and a separate 10 percent rating for the neurologic IVDS 
manifestation of left lower extremity paresthesia.

The Veteran may be entitled to a higher rating under DC 5243 
by alternate consideration of the frequency and duration of 
his incapacitating episodes of IVDS.  A 40 percent rating 
based upon the duration of incapacitating episodes of IVDS 
requires incapacitating episodes having a total duration of 
at least 4 weeks during the past 12 months.  38 C.F.R. 
§ 4.71a, DC 5243.  Important for this decision, an 
incapacitating episode is defined as a period of acute signs 
and symptoms due to IVDS that requires bed rest prescribed by 
a physician and treatment by a physician.  38 C.F.R. § 4.71a, 
DC 5243 (NOTE 1).  The Board has closely reviewed the record, 
and finds that the Veteran is not shown to have experienced 
incapacitating episodes IVDS having a total duration of at 
least 4 weeks in any given 12-month period, as defined by VA 
regulation.

The Veteran clearly alleges periods of incapacitation due to 
IVDS.  For instance, at his April 2004 VA C&P examination, 
the Veteran described three episodes of severe back pain over 
the last year which required bedrest for 2-5 days.  In a May 
2004 statement, the Veteran described incapacitating back 
pain which occurred 5 percent of the time and/or several 
times over the last year.  Notably, the Veteran's self-
description of incapacitating IVDS episodes is less than a 
total duration of 4 weeks in a 12-month period.  In his last 
statement received in January 2005, the Veteran described 
incapacitating IVDS episodes ranging from 24 to 48 days per 
year.  This statement contradicts his previous statements in 
April and May 2004, and clearly lacks the specificity as to 
his actual periods of perceived incapacitation.  In any 
event, there are no supporting clinical records or doctor 
prescriptions which actually prescribe bedrest to treat IVDS, 
as required by regulation to support a higher evaluation 
based upon incapacitating episodes of IVDS.  Accordingly, the 
Board finds by the preponderance of the evidence that the 
Veteran has not met the criteria for 40 percent rating for 
incapacitating episodes of IVDS as defined under DC 5243.

In so deciding, the Board has considered the Veteran's report 
of having symptoms of pain, numbness and limitation of motion 
to be credible and consistent with the evidentiary record.  
Clearly, he is competent to describe such symptomatology.  
However, the Veteran's descriptions regarding the severity, 
frequency and duration of symptoms are somewhat vague and 
inconsistent.  Regarding the overall severity of his 
disability, as manifested orthopedically and neurologically, 
the Board places greater probative value to the findings of 
the April 2004 VA C&P examiner, who has greater expertise in 
evaluating such matters and greater accuracy in determining 
motion loss with use of a goniometer.  The preponderance of 
the persuasive lay and medical evidence is against this 
claim.  38 U.S.C.A. § 5107(b).

Right clavicular fracture

Applying the above criteria to the facts of this case, the 
Board finds that the Veteran's service-connected residuals of 
right clavicular fracture does not meet the criteria for a 
compensable rating under any applicable diagnostic code for 
any time during the appeal period.  The Board finds that the 
lay and medical evidence establishes that the Veteran's right 
shoulder disability results in subjective complaint of pain, 
stiffness and mild functional loss, but normal flexion and X-
ray findings.

In August 2002, the Veteran incurred a non-displaced, mildly-
impacted fracture located 3 cm. from the right 
sternoclavicular joint.  An STR in January 2003 noted that 
the clavicle fracture was healing well.

On VA C&P examination in April 2004, the Veteran described 
morning stiffness in the right shoulder which lasted about 
15-20 minutes.  It hurt to lift his arm, but stretching 
helped improve his symptoms.  The Veteran reported having no 
difficulty with performing tasks such as shaving, bathing, 
and dressing.  In fact, he denied any current right shoulder 
restrictions.  On examination, the right shoulder had normal 
passive range of motion without crepitus.  Right shoulder 
range of motion measured 180 degrees of flexion, 160 degrees 
of abduction, 50 degrees of adduction, 80 degrees of external 
rotation and 50 degrees of internal rotation.  X-ray 
examination of the right shoulder was normal.  The examiner 
diagnosed mildly decreased range of motion of the right 
shoulder with mild functional loss due to morning stiffness.

In statements received in May 2004 and January 2005, the 
Veteran described having frequent right shoulder pain while 
sleeping on his side.  He further described morning stiffness 
with an inability to perform most chest exercises.

As demonstrated above, the Veteran has a history of fracture 
of the right sternoclavicular joint.  X-ray findings in April 
2004 were normal absent evidence of malunion, non-union or 
arthritis.  As such, the criteria of DCs 5003 and 5203 do not 
provide a basis for a compensable rating in this case.

The Veteran primarily complains of morning stiffness of the 
right shoulder and pain on use.  VA examination in April 2004 
reflected that the Veteran could raise the right arm motion 
well above the shoulder.  In fact, the right shoulder 
demonstrated full range of flexion.  The Veteran has not 
described arm motion limited at shoulder level.  As such, the 
lay and medical evidence preponderates against a compensable 
rating under DC 5201.

The Veteran has no history of dislocation of the 
scapulohumeral joint, and has not alleged episodes of 
recurrent dislocation at the scapulohumeral joint.  As such, 
the lay and medical evidence preponderates against a 
compensable rating under DC 5202.

Clearly, the Veteran does not manifest ankylosis of the 
scapulohumeral articulation.  Accordingly, the criteria of DC 
5200 do not apply.

The Board also finds that the Veteran's right shoulder 
disability does not warrant a compensable evaluation based on 
functional loss due to pain, weakness, fatigability, or 
incoordination.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also 
DeLuca, 8 Vet. App. at 204-08.  The Veteran describes early 
morning stiffness of the right shoulder, right shoulder pain 
while sleeping on his side, and an inability to perform most 
chest exercises.  However, the April 2004 VA examiner 
diagnosed mildly decreased range of motion of the right 
shoulder with mild functional loss due to morning stiffness.  
The Veteran's overall right shoulder functioning falls well 
short of the criteria for a compensable rating based upon 
limitation of motion.  Even with consideration of 38 C.F.R. 
§§ 4.40 and 4.45, the Board finds that the Veteran's overall 
mild right shoulder motion loss does not meet, or more nearly 
approximate, the criteria for a compensable rating under any 
applicable diagnostic code.

In so finding, the Board finds that the Veteran's description 
of right shoulder pain and stiffness to be credible.  
However, the Veteran's descriptions regarding the extent of 
his functional loss are not borne out by the objective 
clinical findings, and are inconsistent with his description 
of disability to the VA examiner in April 2004.  The Board 
places greater probative value to the findings of the April 
2004 VA C&P examiner, who has greater expertise in evaluation 
such matters, than the Veteran's subjective and inconsistent 
report of limitations.  The preponderance of the persuasive 
lay and medical evidence is against this claim.  38 U.S.C.A. 
§ 5107(b).

Right elbow laceration scar

Applying the above criteria to the facts of this case, the 
Board finds that the Veteran's service-connected residuals of 
right elbow laceration scar does not meet the criteria for a 
compensable rating under any applicable diagnostic code for 
any time during the appeal period.  The Board finds that the 
lay and medical evidence does not show that the Veteran's 
right elbow laceration scar is deep, unstable, painful on 
examination, covers an area of 144 inches (929 sq. cm), or 
results in compensable limitation of function of any part 
affected.

Historically, the Veteran incurred a 6 cm. laceration along 
the right proximal ulna in August 2002.  Examination at that 
time demonstrated full range of motion (FROM) of the right 
arm with tenderness at the site of the cut.  The wound was 
cleaned and debrided.

On VA C&P examination in April 2004, the Veteran described 
some mild discomfort over the scar area with full extension 
of his elbow.  However, he denied difficulty using his elbow 
or that his discomfort had any effect in his activities or 
job duties.  On examination, the examiner described a 5 cm. 
scar over the Veteran's right elbow.  The Veteran could flex 
his right elbow 140 degrees, pronate the forearm 80 degrees 
and supinate the forearm 85 degrees.  X-ray examination of 
the right elbow was normal.  The examiner diagnosed well-
healed laceration of the right elbow with normal examination 
and no functional loss.  

In statements received in May 2004 and January 2005, the 
Veteran alleged that his right elbow laceration prevented him 
from fully extending his right arm without sharp pain and 
that he was unable to perform pushing exercises.

The Veteran does not allege, and it is not shown, that the 
residual right elbow laceration scar is a deep scar, covers 
an area of 144 inches (929 sq. cm), is unstable scar or is 
painful on examination.  As such, compensable ratings are not 
warranted under DCs 7801, 7802, 7803 or 7804.  The Board 
acknowledges the inadequacy of the April 2004 VA examination 
which does not fully describe the characteristics of the scar 
disability.  However, the Veteran has not complained about 
the types of problems identified in DCs 7801, 7802, 7803 or 
7804 and failed to report for VA examination in June 2009.  
On this record, the Veteran has not met his minimal burden of 
proof to establishing disabling scarring characteristics 
under these diagnostic codes.

The Veteran primarily describes an inability to fully extend 
his right elbow due to sharp pain.  The VA examiner in April 
2004 did fully examine this aspect of the Veteran's 
complaints.  This examiner found that the Veteran could flex 
his right elbow to 140 degrees, pronate the forearm to 80 
degrees and supinate the forearm to 85 degrees.  Clearly, 
such range of motion findings fall well short of the criteria 
for a compensable rating under DCs 5206, 5207 and 5208. 

The Board also finds that the Veteran's right elbow 
disability does not warrant a compensable evaluation based on 
functional loss due to pain, weakness, fatigability, or 
incoordination.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also 
DeLuca, 8 Vet. App. at 204-08.  In this respect, the April 
2004 VA examiner found that the right elbow laceration scar 
resulted in no functional loss.  Again, the Board finds that 
the Veteran's descriptions of disability are not borne out by 
the objective clinical findings.  Furthermore, the Veteran's 
written statements are inconsistent with his description of 
disability to the April 2004 VA examiner, wherein he denied 
any significant difficulty disability of the right elbow at 
all.  The Board places greater probative value to the 
findings of the April 2004 VA C&P examiner, who has greater 
expertise in evaluation such matters, than the Veteran's 
subjective and inconsistent report of limitations.  The 
preponderance of the persuasive lay and medical evidence is 
against this claim.  38 U.S.C.A. § 5107(b).

Residuals of dog bite of the right hand

Applying the above criteria to the facts of this case, the 
Board finds that the Veteran's service-connected residuals of 
dog bite of the right hand does not meet the criteria for a 
compensable rating under any applicable diagnostic code for 
any time during the appeal period.  The Board finds that the 
lay and medical evidence does not show that the Veteran's 
residual scar of the right hand is deep, unstable, painful on 
examination, covers an area of 144 inches (929 sq. cm), or 
results in compensable limitation of function of any part 
affected.

Historically, the Veteran was treated in September 1998 for a 
dog bite to his right hand.  The Veteran required treatment 
for an erythematic wound.  Otherwise, the examiner found that 
the injury did not result in a sensory or other deficit.

On VA C&P examination in April 2004, the Veteran described 
right thumb soreness with a lot of activity, particularly 
those requiring a strong grip such as raking and shoveling.  
He did not use a splint.  He denied joint swelling or any 
work difficulties due to his right hand.  On examination, the 
right hand showed two very small, less than 1 cm. scars, at 
the base of the right thumb from the previous dog bite.  The 
right hand demonstrated 70 degrees of palmar flexion, 80 
degrees of dorsiflexion, 40 degrees of ulnar deviation, and 
20 degrees of radial deviation.  The right thumb lacked 10 
degrees of flexion and extension.  X-ray examination of the 
right hand was normal.  The examiner diagnosed well-healed 
scars of the right hand with mild decreased range of motion 
of the right thumb which did not create functional loss.

In statements received in May 2004 and January 2005, the 
Veteran described moderate right thumb pain when attempting 
to grasp objects.

The Veteran does not allege, and it is not shown, that his 
dog bite scar is a deep scar, covers an area of 144 inches 
(929 sq. cm), is unstable scar or is painful on examination.  
As such, compensable ratings are not warranted under DCs 
7801, 7802, 7803 or 7804.  The Board acknowledges the 
inadequacy of the April 2004 VA examination which does not 
fully describe the characteristics of the scar disability.  
The Veteran has not complained about the types of problems 
identified in DCs 7801, 7802, 7803 or 7804 and failed to 
report for VA examination in June 2009.  On this record, the 
Veteran has not met his minimal burden of proof to 
establishing disabling scarring characteristics under these 
diagnostic codes.

The Veteran primarily reports right thumb pain on use.  VA 
examination in April 2004 showed that the right thumb lacked 
10 degrees of flexion and extension.  Otherwise, the 
examination did not show, and the Veteran did not report, a 
gap of one to 2 inches (2.5 to 5.1 cm) between the thumb pad 
and the fingers with the thumb attempting to oppose the 
fingers.  The right hand demonstrated full range of motion.  
See 38 C.F.R. § 4.71a, Plate I.  Notably, there is no X-ray 
examination of arthritis in the right hand.  As such, 
compensable ratings are not warranted under DC's 5003, 5224, 
5228, or any other diagnostic code.

The Board also finds that the Veteran's right thumb 
disability does not warrant a compensable evaluation based on 
functional loss due to pain, weakness, fatigability, or 
incoordination.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also 
DeLuca, 8 Vet. App. at 204-08.  In this respect, the April 
2004 VA examiner found that the dog bite residuals consisted 
of mild decreased range of motion of the right thumb which 
did not create functional loss.  The Board places greater 
probative value to the findings of the April 2004 VA C&P 
examiner, who has greater expertise in evaluating such 
matters, than the Veteran's subjective report of limitations.  
The preponderance of the persuasive lay and medical evidence 
is against this claim.  38 U.S.C.A. § 5107(b).

Epigastric hernia

Applying the above criteria to the facts of this case, the 
Board finds that the Veteran's service-connected epigastric 
hernia does not meet the criteria for a compensable rating 
under any applicable diagnostic code for any time during the 
appeal period.  The Board finds that the lay and medical 
evidence establishes that the Veteran's epigastric hernia has 
been successfully repaired with no evidence of recurrence or 
residual disability.

Historically, in April 2002, the Veteran underwent repair of 
an incarcerated epigastric hernia.  No complications were 
noted.

On VA C&P examination in April 2004, the Veteran described 
some mild discomfort in the epigastric area when he ate too 
much.  On examination, the examiner found a mild epigastric 
defect, but no recurrence of hernia.  The examiner diagnosed 
successful repair of epigastric hernia with no evidence of 
recurrence, but a mild defect in the epigastric area of no 
clinical significance.

In a statements received in May 2004 and January 2005, the 
Veteran described having a moderate, pulling-like discomfort 
at the site of the epigastric hernia repair.

As reflected above, the Veteran primarily reports epigastric 
discomfort when eating too much as well as a pulling-like 
discomfort at the site of the epigastric hernia repair.  He 
does not report, and the evidence does not show, a recurrence 
of the hernia or need for truss support.  Rather, the April 
2004 VA C&P examination found that the Veteran's epigastric 
hernia has been successfully repaired with no evidence of 
recurrence or residual disability.  The Board places greater 
probative value to the findings of the April 2004 VA C&P 
examiner, who has greater expertise in evaluating such 
matters, than the Veteran's subjective report of limitations.  
The preponderance of the persuasive lay and medical evidence 
is against this claim.  38 U.S.C.A. § 5107(b).

Inguinal hernia

Applying the above criteria to the facts of this case, the 
Board finds that the Veteran's service-connected inguinal 
hernia does not meet the criteria for a compensable rating 
under any applicable diagnostic code for any time during the 
appeal period.  The Board finds that the lay and medical 
evidence establishes that the Veteran's right inguinal hernia 
has been successfully repaired with no evidence of recurrence 
or residual disability.

Historically, in April 2002, the Veteran underwent repair of 
a detectable right inguinal hernia.  No complications were 
noted.

On VA C&P examination in April 2004, the Veteran described 
some occasional mild discomfort in his right groin when 
sitting on a bike.  He had no truss, and no support was 
required in the hernia area.  On examination, the examiner 
found no recurrence of the right inguinal hernia.  The 
examiner diagnosed successful repair of right inguinal hernia 
with no evidence of recurrence.

In a statement received in May 2004, the Veteran described 
having pain in the area of the right inguinal hernia repair 
while sitting on a bike seat.

As reflected above, the Veteran primarily reports right 
inguinal area pain when riding a bicycle.  He does not 
report, and the evidence does not show, a recurrence of the 
hernia or need for truss support.  Rather, the April 2004 VA 
C&P examination found that the Veteran's right inguinal 
hernia has been successfully repaired with no evidence of 
recurrence.  The Board places greater probative value to the 
findings of the April 2004 VA C&P examiner, who has greater 
expertise in evaluating such matters, than the Veteran's 
subjective report of limitations.  The preponderance of the 
persuasive lay and medical evidence is against this claim.  
38 U.S.C.A. § 5107(b).

Extraschedular consideration

Finally, the Board has considered whether the Veteran's claim 
warrants referral to the Chief Benefits Director of VA's 
Compensation and Pension Service under 38 C.F.R. § 3.321.  In 
Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified 
the analytical steps necessary to determine whether referral 
for extraschedular consideration is warranted.  The Court 
stated that the RO or the Board must first determine whether 
the schedular rating criteria reasonably describe the 
Veteran's disability level and symptomatology.  Id. at 115.  
If the schedular rating criteria do reasonably describe the 
Veteran's disability level and symptomatology, the assigned 
schedular evaluation is adequate, referral for extraschedular 
consideration is not required, and the analysis stops.  Id.

The Board is cognizant of the physical limitations reported 
by the Veteran and his disabilities of the lumbar spine, the 
right thumb, the right elbow, the right shoulder and the 
hernias.  With respect to the lumbar spine, the Veteran 
reports limitation of motion with radicular symptoms into the 
left leg.  He further reports pain symptoms involving his 
right thumb, right elbow, right shoulder, epigastric hernia 
and inguinal hernia.

The Board finds that such symptoms are contemplated in the 
applicable diagnostic criteria, and that higher schedular 
ratings are available for all of these disabilities.  The 
Board finds that there are no aspects of his disabilities 
which are not contemplated in the schedular rating criteria.  
Certainly, there are no unusual aspects of disability 
reflected in the evidentiary record.  Therefore, referral by 
the RO to the Chief Benefits Director of VA's Compensation 
and Pension Service, under 38 C.F.R. § 3.321 is not 
warranted.  Thun, 22 Vet. App. at 215.  See Bagwell v. Brown, 
9 Vet. App. 337 (1996).

The Board acknowledges the Veteran's complaint that his 
schedular ratings do not adequately compensate for his loss 
of earning potential.  As explained in Thun, the actual wages 
earned by a particular Veteran are not considered relevant in 
the calculation of the average impairment of earning capacity 
for a disability, and contemplate that Veterans receiving 
benefits may experience a greater or lesser impairment of 
earning capacity than average for their disability.  The 
Court indicated in Thun that extraschedular consideration 
cannot be used to undo the approximate nature of the rating 
system created by Congress.

Service connection claims

TMJ

An unappealed RO rating decision in September 2003 denied a 
claim of service connection for TMJ on the basis of no 
current disability.  Evidence of record at that time included 
STRs which first reflected the Veteran's report of TMJ 
clicking pain in November 1987.  A panograph showed jaw 
dislocation ability while physical examination described 
clicking bilaterally with bruxing and clenching.  It was 
noted that the Veteran's symptoms of bilateral popping with 
occasional lock started after a molar extraction procedure 2 
years previous.  The Veteran was diagnosed with "internal 
derangement of TMJ" initially treated with an acrylic 
nightguard.  

Thereafter, the Veteran manifested similar clinical findings 
of TMJ in December 1990, February 1991 and December 1991.  In 
December 1991, the Veteran underwent joint irrigation with 
saline and steroid to treat these symptoms.  In a Dental 
Health Questionnaire in October 1994, the Veteran reported 
continued recurrences of jaw locking.

Evidence received since the RO's September 2003 rating 
decision includes previously unconsidered statements from the 
Veteran describing a continuation of his TMJ symptoms which 
was first diagnosed and treated in service.  As the claim was 
previously denied on the basis of no current disability, the 
Board finds that the Veteran's lay report of symptoms is both 
new and material evidence sufficient to reopen the claim.

The Board further finds that the Veteran's lay report of 
symptoms is sufficient to support an award of service 
connection for TMJ on the merits.  The Board finds that the 
Veteran is competent to describe persistent symptoms of jaw 
pain and clicking since service.  These unique symptoms led 
to his diagnosis of TMJ during service, which was further 
supported by clinical and panograph findings.  Resolving any 
doubt in favor of the Veteran and consideration of the unique 
type of symptoms supporting a TMJ diagnosis, the Board finds 
that the Veteran currently describes symptoms of TMJ which 
was first diagnosed and treated in service.  Layno, 6 Vet. 
App. at 469; Barr, 21 Vet. App. 303 (2007).  Accordingly, the 
Board finds that the Veteran has TMJ which first was 
manifested in service.

Left and right knees

An unappealed RO rating decision in September 2003 denied a 
claim of service connection for right and left knee 
disability on the basis of no current disability.  Evidence 
of record at that time included STRs which reflected the 
Veteran's April 1993 treatment for left knee pain, assessed 
as retropatellar pain syndrome (RPPS).  For the remaining 10 
years of active duty service, the Veteran's STRs do not 
reflect further report or treatment for left knee pain.  
There is no STR documenting any right knee symptomatology or 
disability.  Notably, the record reflects that the Veteran 
performed numerous parachute jumps during his period of 
active duty, and underwent flight readiness examinations.

Evidence received since the RO's September 2003 rating 
decision includes the Veteran's previously unconsidered 
report of chronic right and left knee pain since service.  
The Veteran also alleges that military flight physicians 
prescribed Motrin and rest, and advised him that he probably 
had "a bit of arthritis."  He also alleges an inability to 
perform deep knee bends since approximately 2003.

As the right and left knee claims previously were denied on 
the basis of no current disability, the Board finds that the 
Veteran's previously unconsidered lay report of persistent 
bilateral knee symptoms since service provides new and 
material evidence regarding the reasons for the prior final 
denial.  The Board presumes that this evidence is credible.  
See Justus v. Principi, 3 Vet. App. 510 (1992) (when 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed).  Thus, the Board finds that the Veteran's 
previously unconsidered report of persistent symptoms since 
service is both new and material evidence sufficient to 
reopen the claim. 

Additional evidence of record since the September 2003 RO 
denial includes an April 2004 VA C&P examination, scheduled 
to investigate the Veteran's right and left knee complaints.  
At that time, the Veteran described both knees hurting after 
running about 1/2 a mile or squatting.  However, the Veteran 
denied problems with either the right or left knee with 
regular activity.  On physical examination, both knees 
demonstrated full range of motion, see 38 C.F.R. § 4.71a 
Plate II, and normal stability.  X-ray examination of both 
knees was normal.  The examiner diagnosed normal examination 
of both knees noting the Veteran's subjective report of 
symptomatic knees only with physical exertion.  The examiner 
stated that the Veteran had mild functional loss due to 
inability to run for any distance.

The other medical evidence in this case is negative for 
treatment or diagnosis of a right knee disability.  The 
Veteran was diagnosed with RPPS in 1993, but there is no 
subsequent record reflecting treatment or diagnosis of a left 
knee disability.  The United States Court of Appeals for the 
Federal Circuit has determined that such a lapse of time is a 
factor for consideration in deciding a service connection 
claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 
2000).  

On this record, the Board finds that the Veteran has not met 
his general evidentiary burden of establishing the existence 
of current right and left knee disabilities related to 
service.  The Board further notes that the Veteran has 
repeatedly failed to report to numerous VA examinations 
scheduled on his behalf, and that any additional attempt to 
reexamine him in connection with these claims would be 
futile.  As such, the Board must decide the case based upon 
the evidence of record.  38 C.F.R. § 3.655(b).

The medical evidence in this case includes STRs which fail to 
diagnose chronic right or left knee disabilities in service, 
and the April 2004 VA C&P examination report which found 
normal knees on clinical and X-ray examination.  In short, 
the medical evidence in this case does not establish the 
existence of a diagnosable disability of either the right or 
left knee.  

The lay evidence in this case consists of the Veteran's lay 
report of persistent right and left knee symptoms since 
service, which clearly has some probative value.  However, 
the Board notes an inconsistency in the Veteran's assertions.  
The STRs do not reflect the type of treatment and evaluations 
of bilateral knee disability as reported by the Veteran.  
Furthermore, the Veteran's claimed inability to bend was not 
reported to the VA examiner in 2004 and not demonstrated on 
actual examination.  His reports of pain symptoms on use 
only, which was acknowledged by the April 2003 VA C&P 
examiner, does not in and of itself establish the presence of 
a current disability.  See Sanchez-Benitez, 13 Vet. App. at 
285.  As the Veteran has not been diagnosed with any current 
right or left knee disability, and in light of the Veteran's 
lack of cooperation in reporting for VA examination, the 
Board must decide this case based upon the evidence of record 
which fails to demonstrate the existence of a current right 
or left knee disability.  Accordingly, the claims of service 
connection for right and left knee disabilities are denied.

Residuals of fracture of right long finger

An unappealed RO rating decision in September 2003 denied a 
claim of service connection for claimed fracture of the right 
long finger with loss of range of motion on the basis of no 
current disability.  Evidence of record at that time included 
STRs which failed to show treatment for injury or fracture to 
the right long finger, and the Veteran's VA Form 21-526 which 
identified the right long finger injury as occurring at the 
same time as his right clavicular fracture and right elbow 
laceration in August 2002.

Evidence of record since the September 2003 RO rating 
decision primarily consists of the Veteran's descriptions of 
inservice injury and current symptomatology.  With respect to 
the actual injury, the Veteran related his lay observations 
that the right long finger injury involved a laceration wound 
which visually exposed the tendon, and required taping to the 
adjacent finger.  He recalled a physician's assistance 
"thinking" that the bone had cracked, but that X-ray 
examination was not conducted.  The Veteran alleges residual 
disability of limited motion, inability to fully extend the 
finger without sharp pain at the knuckle, and reduced right 
hand strength.

As the right long finger claim was previously denied on the 
basis of no current disability, the Board finds that the 
Veteran's previously unconsidered lay report of persistent 
right long finger symptoms provides new and material evidence 
regarding the reasons for the prior final denial.  The Board 
presumes that this evidence is credible.  See Justus, 3 Vet. 
App. 510 (1992).  Thus, the Board finds that the Veteran's 
previously unconsidered report of persistent symptoms since 
service is both new and material evidence sufficient to 
reopen the claim. 

The medical evidence in this case includes STRs which fail to 
document any injury that occurred to the Veteran's right long 
finger.  In particular, the Board has reviewed the STRs 
relating to his August 2002 bicycle accident, which resulted 
in his right clavicular fracture and right elbow laceration.  
None of these records describe any injury to the right long 
finger at all, let alone a laceration wound which exposed 
underlying tendons or resulted in a fracture.  Additionally, 
the Board finds no postservice medical evidence reflecting 
any right long finger abnormality at all.  Notably, X-ray 
examination in 2004 found no abnormalities.

The lay evidence in this case consists of the Veteran's lay 
report of right long finger injury and symptomatology.  
However, the Board notes an inconsistency in the Veteran's 
assertions.  Again, the STRs do not reflect the type of 
treatment and physical manifestations of disability as 
alleged by the Veteran.  In fact, it is implausible to the 
Board that his STRs would inadvertently fail to mention a 
laceration injury which exposed underlying tendons.  In any 
event, the Veteran's reports of pain symptoms alone does not 
in and of itself establish the presence of a current 
disability.  See Sanchez-Benitez, 13 Vet. App. at 285.  The 
Veteran's recollection that his PA "thought" the bone was 
cracked is unreliable and lacks any probative value.  As the 
Veteran has not been diagnosed with any current right long 
finger disability, and in light of the Veteran's lack of 
cooperation in reporting for VA examination, the Board must 
decide this case based upon the evidence of record which 
fails to demonstrate the existence of a current right long 
finger disability.  Accordingly, the claim of service 
connection for right long finger disability is denied.  

Right foot

An unappealed RO rating decision in September 2003 denied a 
claim of service connection for right foot disability on the 
basis of no current disability.  Evidence of record at that 
time included STRs which reflect a February 2002 evaluation 
for a 3-month history of right foot pain.  Specifically, the 
Veteran described mild to minimal right midfoot discomfort 
secondary to walking in uneven terrain with continuous 
bootwear during a recent deployment.  He denied a history of 
trauma, but was noted to have a history of greater than 100 
static line parachute jumps.  Examination was significant for 
discomfort with pressure at the ball of the foot as well as 
inversion pressure.  The examiner provided an impression of 
right foot "arthritis" and ordered X-ray examination.  
There are no X-ray results.

Evidence received since the RO's September 2003 rating 
decision includes the Veteran's previously unconsidered 
report of having chronic right foot symptoms since service.  
Specifically, the Veteran described moderate pain in the 
right foot arch, joint irritation after long walks or 
jogging, and aching in the evening.  He asserts that the 
initial injury occurred in a combat zone.

As the right foot claim was previously denied on the basis of 
no current disability, the Board finds that the Veteran's 
previously unconsidered lay report of persistent right foot 
symptoms since service is both new and material evidence 
sufficient to reopen the claim.  The Board presumes that this 
evidence is credible.  See Justus, 3 Vet. App. 510 (1992). 

Additional evidence of record since the September 2003 RO 
denial includes an April 2004 VA C&P examination, scheduled 
to investigate the Veteran's right foot symptoms.  At that 
time, the Veteran described a twisting injury to the right 
foot after a parachute jump followed by a three month history 
of foot soreness.  He current complaints consisted of a sore 
right arch at the end of the day, and had an inability to run 
due to right foot pain.  He did not use special shoes or 
inserts.  On examination, the Veteran had a normal gait with 
normal appearing ankles and feet.  Both feet demonstrated 20 
degrees of eversion and 30 degrees of inversion.  X-ray 
examination of the right foot was normal.  The examiner 
diagnosed a normal right foot examination with normal range 
of motion, normal gait and no functional loss.

The other medical evidence in this case is negative for 
treatment or diagnosis of a right foot disability since the 
brief treatment in February 2002, which is a factor for 
consideration in deciding this claim.  Maxson, 230 F.3rd at 
1333.

On this record, the Board finds that the Veteran has not met 
his general evidentiary burden of establishing the existence 
of current right foot disability related to service.  As 
reflected in the STRs, the Veteran did seek treatment for 
right foot pain in 2002.  Additionally, the issue of whether 
he had treatment and injury in service is not in dispute.  As 
such, the relaxed evidentiary principles of 38 U.S.C.A. 
§ 1154(b) have no bearing in this case.

Importantly, the Veteran was not diagnosed with a chronic 
foot disorder in service.  There was an impression of 
"arthritis" which was never confirmed by X-ray examination.  
To the extent that this impression holds any evidentiary 
value, it is clearly outweighed by the 2004 X-ray results.  
Otherwise, the April 2004 VA C&P examination found no 
evidence of a current chronic right foot disorder based upon 
examination and X-ray results.  This examiner's impression 
greatly outweighs any evidentiary value that can be assigned 
to the impression of "arthritis" in service and the 
Veteran's lay assertions.

Again, the Board notes that the Veteran any additional 
attempt to examine the Veteran would be futile absent his 
cooperation, and the Board must decide the case based upon 
the evidence of record.  The Veteran's lay assertion of pain, 
absent any abnormal findings, is insufficient to establish 
the presence of a current disability at this time.  See 
Sanchez-Benitez, 13 Vet. App. at 285.  Accordingly, the claim 
of service connection for right foot disability is denied.  


ORDER

Entitlement to a disability rating greater than 20 percent 
rating for the chronic orthopedic manifestations of lumbar 
spine IVDS is denied.

Entitlement to a separate 10 percent rating for chronic 
neurologic manifestation of left extremity paresthesia is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.

Entitlement to a compensable disability rating for residuals 
of right clavicular fracture is denied.

Entitlement to a compensable disability rating for residuals 
of right elbow laceration scar is denied.

Entitlement to a compensable disability rating for residuals 
of dog bite of the right hand is denied.

Entitlement to a compensable disability rating for epigastric 
hernia is denied.

Entitlement to a compensable disability rating for right 
inguinal hernia is denied.

As new and material evidence has been received, the claim of 
service connection for TMJ is reopened.

Service connection for TMJ is granted, subject to the laws 
and regulations governing the payment of monetary benefits.

As new and material evidence has been received, the claim of 
entitlement to service connection for right knee disability 
is reopened; to this extent only, the appeal is granted.

Entitlement to service connection for right knee disability 
is denied.

As new and material evidence has been received, the claim of 
entitlement to service connection for left knee disability is 
reopened; to this extent only, the appeal is granted.

Entitlement to service connection for left knee disability is 
denied.

As new and material evidence has been received, the claim of 
entitlement to service connection for residuals of fracture 
of the right is reopened; to this extent only, the appeal is 
granted.

Entitlement to service connection for residuals of fracture 
of the right long finger is denied.

As new and material evidence has been received, the claim of 
entitlement to service connection for right foot disability 
is reopened; to this extent only, the appeal is granted.

Entitlement to service connection for right foot disability 
is denied.



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


